t c memo united_states tax_court kathie j smee f k a kathie j zavitz petitioner v commissioner of internal revenue respondent docket no filed date julie p gasper for respondent memorandum opinion goldberg special_trial_judge this case was heard pursuant to sec_7443a and rule sec_180 sec_181 and sec_182 this matter is before the court on the motion to stay proceedings filed by petitioner kathy j smee f k a kathie j zavitz and unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent's motion for entry of decision by notice_of_deficiency dated date respondent determined deficiencies in federal income taxes additions to tax and additional interest as to petitioner and her former husband keith a zavitz as follows additions to tax additional interest sec sec sec sec sec year deficiency a a a c dollar_figure dollar_figure n a n a -0- n a big_number n a n a dollar_figure big_number n a dollar_figure percent of the interest due on the deficiency percent of the interest accruing after date under sec_6601 with respect to any substantial_underpayment attributable to tax- motivated transactions the underlying issue in this case arose from investment_tax_credit carrybacks claimed by petitioner and mr zavitz related to their investment in the cpg record partnership cpg record partnership leased a master recording from encore leasing corp respondent mailed a notice_of_deficiency to them on date petitioner and mr zavitz mailed a petition for redetermination on date which was filed with the tax_court on date to begin a case at docket no at the time their petition was filed they resided in california by order dated date the court severed petitioner from that case for purposes of considering respondent’s motion for entry of decision petitioner signed a stipulation of settlement for tax_shelter adjustments of petitioners the stipulation filed with the court on date in the stipulation petitioner agreed that all adjustments in the notice_of_deficiency related to the encore leasing tax_shelter and petitioner agreed to have all issues in her case resolved as if petitioner were the same as the taxpayer in the controlling case wolf v commissioner docket no the stipulation provided that a decision would be submitted in her case when the decision in the controlling case became final keith a zavitz signed an identical stipulation an opinion was entered in wolf v commissioner on date tcmemo_1991_212 this decision was affirmed 4_f3d_709 9th cir no signed decision document has been submitted petitioner and mr zavitz are no longer married it is not clear from the record when they separated or divorced on date petitioner filed a petition with the u s bankruptcy court for the eastern district of california under chapter of the bankruptcy code title u s c on date petitioner was granted a discharge_in_bankruptcy the order provided that petitioner was released from all dischargeable debts the order further provided any judgment heretofore or hereafter obtained in any court other than this court is null and void as a determination of the personal liability of the debtor with respect to any of the following a debts dischargeable under u s c sec b unless heretofore or hereafter determined by order of this court to be nondischargeable debts alleged to be excepted from discharge under clauses and of u s c sec a c debts determined by this court to be discharged under u s c sec d all creditors whose debts are discharged by this order and all creditors whose judgments are declared null and void by paragraph above are enjoined from commencing continuing or employing any_action process or act to collect recover or offset any such debt as a personal liability of the debtor whether or not discharge of such debt is waived in date mr zavitz filed a petition in bankruptcy under chapter he was granted a discharge on date mr zavitz filed a complaint to determine tax_liability with the u s bankruptcy court for the northern district of texas the complaint included the tax years at issue herein the case at docket no was calendared for trial on date in dallas texas respondent's counsel moved for entry of decision at that time no appearance was entered on behalf of petitioner and mr zavitz although petitioner filed a trial memorandum the court took respondent's motion for entry of decision under advisement and ordered respondent's counsel to file a legal memorandum on the issue of whether the court could enter a decision while mr zavitz’ complaint filed in the bankruptcy court was pending no memorandum was filed because in a notice filed date respondent notified the court that on date mr zavitz filed a petition under chapter of the bankruptcy code with the u s bankruptcy court for the northern district of texas the proceedings at docket no were automatically stayed as to mr zavitz the court ordered the parties to file a written report showing cause why the proceedings should not be stayed as to petitioner as well on date petitioner filed a request to stay the proceedings at docket no on date respondent filed a notice of objection to that request by order dated date the court granted petitioner's request to stay proceedings in addition respondent's motion for entry of decision filed date was denied on date mr zavitz filed a status report notifying the court that his bankruptcy proceedings were ongoing on date respondent filed a status report notifying the court that by order dated date the bankruptcy court dismissed mr zavitz’ case respondent also notified the court that on date mr zavitz filed a chapter petition by status report filed with the court on date respondent notified the court that this case was dismissed on date the court issued an order dated date lifting the stay in the proceedings at docket no and restoring the case to the general docket for trial or other_disposition however by notice filed with the court on date respondent notified the court that mr zavitz filed a petition with the u s bankruptcy court for the northern district of texas on date and all proceedings were automatically stayed pursuant to the provisions of u s c sec_362 petitioner filed a status report with the court on date requesting that the proceedings be stayed as to her as well pursuant to u s c sec_362 by order dated date the court ordered respondent to file any objection to petitioner's request on date petitioner filed a motion to stay proceedings which was identical to her status report filed earlier respondent filed an objection to petitioner's request to stay proceedings a hearing on the motion was calendared for date in dallas texas petitioner made no appearance at the hearing originally petitioner and mr zavitz were represented by counsel william j ruhe jr william j ruhe jr subsequently was withdrawn as counsel of record for kathy j smee f k a kathie j zavitz on date respondent filed a motion for entry of decision as to petitioner which the court took under advisement subsequently as previously stated the court severed petitioner from the case at docket no for purposes of considering respondent’s motion in her motion petitioner argues that rulings of the bankruptcy court are binding on the tax_court petitioner further contends that by order of the u s bankruptcy court for the eastern district of california she was released from all dischargeable debts respondent does not dispute that an order of the bankruptcy court is binding respondent argues however that petitioner has not alleged that the bankruptcy court made a determination with respect to her tax_liability for the years in issue respondent argues that the deficiencies in issue are not dischargeable citing u s c sections and a moreover respondent argues that this court is without jurisdiction to determine whether petitioner's tax_liability was discharged finally respondent argues that the proceedings should not be stayed as to petitioner because she is a separate taxpayer from mr zavitz generally the filing of a petition in bankruptcy acts as an automatic_stay against inter alia the continuation of a proceeding before the tax_court concerning the debtor u s c sec_362 an automatic_stay continues until the case is closed the case is dismissed or a discharge is granted whichever is earliest u s c sec_362 after the automatic_stay has been removed there is no bar to this court's accepting jurisdiction or continuing a proceeding that had been petitioned prior to the automatic_stay 94_tc_1 where taxpayers file a joint petition the filing of a petition in bankruptcy by one taxpayer individually does not affect the jurisdiction of the tax_court to redetermine the deficiency with respect to the other taxpayer see 76_tc_754 71_tc_1028 the tax_court is a court of limited jurisdiction conferred by statute see sec_7442 neilson v commissioner supra pincite generally the court's jurisdiction is dependent upon a notice_of_deficiency and a timely filed petition sec_6212 and sec_6213 the court does not have jurisdiction to determine whether a deficiency was discharged in a bankruptcy proceeding see neilson v commissioner supra 75_tc_389 tortu v commissioner tcmemo_1994_243 petitioner received a discharge_in_bankruptcy on date thus we are not barred from continuing these proceedings as to petitioner furthermore we do not believe that there is any reason to stay these proceedings with respect to petitioner as a result of the automatic_stay imposed with respect to mr zavitz finally we are without subject matter jurisdiction to determine whether the deficiencies involved herein were discharged by the bankruptcy court on the basis of the foregoing petitioner’s motion to stay proceedings filed date will be denied and respondent’s motion for entry of decision filed on date will be granted to reflect the foregoing and the stipulation an appropriate order and decision will be entered
